Citation Nr: 1513224	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.	

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2012 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise with respect to whether the Veteran's current tinnitus is etiologically related to acoustic trauma during active military service.

2.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.341, 4.1, 4.3, 4.15, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full entitlement to service connection for tinnitus and entitlement to a TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Service Connection

The Veteran contends that his tinnitus was caused by acoustic trauma during active military service.  Specifically, he asserts that he was exposed to loud noise while working as a mortar man during service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the April 2013 VA examination report indicates a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise as a mortar man.  His DD Form 214 reveals that his military occupational specialty (MOS) was field artillery crewman.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

The record contains a negative medical opinion with respect to the issue of whether the Veteran's current tinnitus is related to active military service.  The VA examiner in February 2012 and in the April 2013 addendum provided the opinion that tinnitus is less likely than as not caused by or a result of military noise exposure.  The examiner explained that the Veteran had normal hearing upon separation, he denied ear trouble on his separation questionnaire, and he informed her that he first noticed tinnitus about five years prior to the examination.  The Board finds that this opinion is of low probative value as the examiner did not discuss the Veteran's other lay statements in the claims file of recurrent symptoms since service.  

The evidence of record shows that the Veteran has asserted that he has had recurrent tinnitus since active military service.  See January 2011 claim ("experienced tinnitus ever since exposure to acoustic trauma in service") and February 2011 statement in support of claim (he has had ringing in his ears starting back while he was in the military it has continued to the present).  The Veteran is competent and credible to report the onset and recurrent or persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  Although the April 2013 VA examiner documented that the Veteran reported that he noticed tinnitus for the past five, the Veteran has otherwise consistently asserted that his tinnitus began during service.  Thus, the Board finds that the statements that his tinnitus began in service with recurrent symptoms since service are credible.

While the Veteran's currently diagnosed tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had tinnitus symptoms in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). 

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.

III.  Criteria and Analysis for TDIU

The Veteran contends that his service-connected residuals of prostate cancer prevent him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2014).  

The Board notes that the Veteran is service-connected for residuals of prostate cancer, rated as 60 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; and erectile dysfunction, rated as noncompensable.  Based on the Board decision above, the Veteran is also service-connected for tinnitus; however a disability rating or effective date for that disability has not been assigned at this time.  As the Veteran's residuals of prostate cancer is rated as 60 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

The evidence shows that the Veteran's service-connected PTSD and residuals of prostate cancer makes employment in any type of position extremely difficult.  The Veteran last worked in December 2010 as executive secretary treasurer for a trade council.  The Veteran's previous employer documented that the Veteran retired due to health reasons associated with his prostate disability and lack of concentration.  The evidence shows that the Veteran's residuals of prostate cancer include voiding dysfunction with urine leakage and obstructive voiding.  See February 2014 VA examination.  The Veteran asserts that he has to change his absorbent material six times or more a day.  See February 2014 VA examination and March 2013 statement in support of claim.  He voids upon moving from a sitting position to a standing position, from a standing position to a sitting position or any other stress.  The Veteran also indicated that he gets up four or more times at night to void and he will dribble getting out of bed.  The Veteran asserted that his voiding dysfunction is so severe that he does not want to leave his house and it has led to concentration problems.  He avoids being around others and he is always afraid he is going to have an accident.  See March 2014 notice of disagreement.  The Veteran explained that he would not be able to deal with the public and walk away from them to use the bathroom whenever he needed and quickly.  

Furthermore, the medical evidence shows that the Veteran's PTSD symptoms result in chronic sleep impairment, difficulty concentrating, irritability or outbursts of anger, hypervigilance, feelings of detachment from others and difficulty establishing and maintaining effective work and social relationships.  See February 2014 VA examination and August 2013 private psychiatrist PTSD questionnaire.  The Veteran informed the February 2014 VA examiner that toward the end of his employment he had some difficulty getting along with coworkers and increased irritability leading to his retirement.  The Veteran's PTSD symptoms also cause clinically significant distress or impairment in social and occupational functioning.  

Based on the foregoing, the overall evidence of record suggests the Veteran would have difficulty with most occupations due to his residuals of prostate cancer and PTSD.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities and entitlement to a TDIU is warranted.   




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a TDIU is granted. 


REMAND

With respect to the Veteran's service connection claim for bilateral hearing loss, the Veteran contends that the onset of his hearing loss was during active military service with continuous symptoms since service.  The February 2012 VA examination and addendum in April 2013 provided a negative medical opinion with respect to whether the Veteran's current hearing loss is related to active military service.  However, the examiner did not address the Veteran's lay statements of hearing loss in service with continuity of symptoms since service as part of her rationale.  Thus, the Board finds that another VA examination and opinion is necessary prior to adjudicating the claim on appeal

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA audiological examination by an audiologist.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related service to include loud noise exposure.  

The examiner should provide an explanation for all conclusions reached and discuss the Veteran's lay statements of continuous symptoms since service and whether such symptoms are related to his current hearing loss.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


